Citation Nr: 1706990	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-39 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an autoimmune disease, to include systemic lupus erythematous (lupus) and connective tissue disease, to include as due to exposure to toxins at Camp Lejeune, North Carolina.

2.  Entitlement to an initial rating higher than 10 percent for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, her son, and L.C.

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from September 1986 to September 1992 and active service in the Army from March 1993 to August 1993 and from November 1994 to February 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in March 2014.  A transcript of the hearing has been associated with the Veteran's claims folder.  In December 2016, the Board sent the Veteran a letter informing her that the VLJ who had conducted the March 2014 hearing was no longer at the Board and asked if she wished to attend another hearing before a VLJ who would render a determination in her case.  She was further informed that if no response was received that it would be assumed that she did not want another hearing and that a decision on her claim would be made.  No response was received from the Veteran.

In June 2014, the Board remanded the Veteran's service-connection claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of a rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune during the period of time for which exposure to contaminated drinking water has been presumed.

2.  An autoimmune disease was detected many years after the Veteran's active service, and is not shown to be causally or etiologically related to her active service, to include exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for an autoimmune disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in March 2014.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed her service-connection claim in January 2013, which was denied by a September 2014 rating decision.  She asserts that she was exposed to contaminated water at Camp Lejeune, which resulted in lupus and/or an autoimmune disease.

The record establishes that the Veteran was on active duty at Camp Lejeune duty during the contamination period.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

The Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) in which it was acknowledged that persons residing or working at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other volatile organic compounds (VOC).  Notably, autoimmune disease, including lupus and connective tissue disease, is not among the diseases the NRC has identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.

The Veteran's STRs do not show any symptoms, complaints, diagnosis, or treatment for an autoimmune disease.

After her separation from active service, the Veteran's medical records show that she was diagnosed with lupus in October 2007, over a decade after her active service.  

The Veteran was afforded a VA examination in May 2012.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with mixed connective tissue disease, not lupus.  The examiner opined that her mixed tissue disease was less likely than not due to her active duty and had evolved from her rheumatoid arthritis, which likely began at least several years after her active duty.  The Board denied service connection for rheumatoid arthritis in a June 2014 Board decision.

The Veteran's medical records show that in December 2012, while she carried a diagnosis of lupus, her physician noted that lab results did not support a diagnosis of lupus.

At the March 2014 hearing, the Veteran's son testified that the Veteran had consumed water and bathed in water while stationed at Camp Lejeune and now she was unable to care for herself.

A VA examiner reviewed the Veteran's claim file in July 2014.  The examiner reported that the Veteran was diagnosed with rheumatoid arthritis, which had been labelled lupus at times.  The examiner reported that the most comprehensive analysis of the effects of the contaminants in the water at Camp Lejeune was that of the NRC in 2009.  The examiner noted that the report did not conclude that the contaminants were shown to cause lupus.  The examiner also reported that the ATSDR Camp Lejeune site listed dozens of diseases/conditions which have been associated with the chemicals present in the water at Camp Lejeune and stated that if a condition is not listed, there was not a known association.  The examiner noted that the list did not include lupus.  The examiner opined that the Veteran's connective tissue disease or lupus was less likely than not due to exposure to contaminated water at Camp Lejeune.

The Veteran has not submitted any medical evidence supporting her contention that her autoimmune disease was due to or the result of her active service or due to exposure to contaminated water at Camp Lejeune.  VA obtained medical opinions in an effort to support the Veteran in establishing her claim.  The VA examiners collectively opined that the Veteran's autoimmune disease was less likely than not incurred in or caused by her active service or caused by exposure to contaminated water at Camp Lejeune.

After weighing all the evidence, the Board finds great probative value in the VA examiners' opinions, which considered the elements necessary to substantiate a claim for service connection, to include possible exposure to contaminated water at Camp Lejeune.

Consideration has been given to the assertions of the Veteran and her son that she was exposed to contaminated water at Camp Lejeune during her active service, which resulted in her autoimmune disease.  They are clearly competent to report symptoms of an autoimmune disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran and her son may describe symptoms of an autoimmune disease, they lack the medical training or qualification to diagnose an autoimmune disease.  Jandreau, 492 F. 3d. at 1376-77.  As noted, an autoimmune disease was not diagnosed until 2007, more than a decade after her active service, and the Veteran and her son also lack the medical training or expertise to relate drinking or bathing in the water at Camp Lejeune with the development of an autoimmune disease a decade later.  Their opinions therefore cannot provide the requisite nexus and do not refute the medical opinion of record.

Additionally, the evidence does not show that the Veteran's autoimmune disease manifested to a compensable degree within one year of separation from active duty.  Her autoimmune disease was not diagnosed until 2007, more than a decade after her separation from service.  The Veteran has not provided any statements that she experienced symptoms of an autoimmune disease within a year of her separation from active duty.  As such, presumptive service connection for an autoimmune disease, to include on the basis of continuity of symptomatology, is not warranted.

The criteria for service connection have not been met for an autoimmune disease.  That is, the evidence does not show that an autoimmune disease was diagnosed in service or within a year of service and the weight of the evidence is against a finding that an autoimmune disease has existed continuously since service. 

Accordingly, the claim is denied.
ORDER

Service connection for an autoimmune disease is denied.


REMAND

Regarding the Veteran's increased rating claim for her right knee disability, she was last afforded an exam for her right knee in July 2014.  Afterwards, the Veteran's treatment records show that in September 2015, she reported worsening knee pain.  In October 2015, she reported knee pain with range of motion.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, a new examination is required to evaluate the current nature and severity of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected right knee disability.

In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight bearing motion, and non-weight bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


